DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 17, 19-21 are rejected under 35 U.S.C. 103 as being anticipated by Kolb et al. US PG Pub 20180032930 A1, and further in view of Suleiman et al. US PG Pub 2014/0258254 and Allan et al. US PG Pub 20180052898 A1.
Regarding claim 11, Kolb et al. teaches an analysis method based on artificial intelligence (AI), comprising: searching and analyzing relevant words in natural language of a user by a search engine, and obtaining a data extraction grammar that is associated with the relevant words by an AI analysis module (Kolb et al. [0074] " the search uses Natural Language Processing (NLP) to determine whether the query pertains to a problem or a solution. The NLP may include pre-processing such as spell-correction, stemming, and tokenization into words or n-grams."); extracting multiple feature data from multiple databases corresponding to the data extraction grammar by a feature extraction module (Kolb et al. [0075] " the search engine may use feature modeling or topic modeling to compare the n-grams (data extraction grammar) in the query to the n-grams associated with each problem node", Kolb et al. [0077] “The search engine identifies from the database which solution objects (containing multiple feature data)are connected by a solved-by edge to the matched (and preferably user-selected) problem objects (problem nodes, containing data extraction grammar).”, Kolb et al. [0051] "A database system may comprise or be derived from multiple databases (emphasis added), possibly including third party databases."); and processing and presenting the multiple feature data (Kolb et al. [0078]); wherein said searching and analyzing relevant words in user’s language, and obtaining a data extraction grammar that is associated with the relevant words comprises: disassembling the natural language into multiple relevant words (Kolb et al. [0098] "The search engine comprises an NLP module to process the text string, through instructions (or sub-modules) for tokenizing the text string into words (605)”); extracting multiple word functions from multiple grouping databases that are pre-established (Kolb et al. [0098] “the search engine creates one or more structured queries to run on the database, the structured query having a) identifiers corresponding to data objects and b) patterns representing the relationship between objects and form of search results.”); and comparing the relevant words with the word functions to determine the data extraction grammar (Kolb et al. [0098] “These queries may be ranked based on calculated likelihoods, historical selections by users, and quantity of data in the database that supports each candidate query.”); indexing the multiple feature data according to predetermined rules; and performing ETL process to the multiple feature data (Kolb et al. [0117] "The structured query may further include database query patterns, such as directions to traverse the database, starting nodes, terminal data to be returned, Boolean logic operators, fuzzy logic operators, and methods to combine results (such as intersection or union).", Kolb et al. [0121] "To reduce real-time computation delays, the database may be indexed in ways to retrieve objects most commonly associated with certain objects. For example, problems may be indexed in order of popularity", Kolb et al. [0119] "At 755, the terminal nodes are combined to create a set of results. Relevant data of each terminal nodes may be retrieved and aggregated").
While Kolb et al. teaches the broad query processing steps as described by the claimed invention, Kolb et al. does not go into detail about specific steps to take regarding finding outliers or handling abnormalities within the data. As such Kolb et al. does not teach wherein said processing the multiple feature data comprises: checking and correcting the multiple feature data and removing repeated data; establishing a statistical distribution model for a single feature data to find outliers, performing clustering calculation and outlier detection for multi-dimensional data to find out abnormal data or missing data, and repairing the data by averaging, interpolation, and extrapolation.
Suleiman et al. teaches wherein said processing the multiple feature data comprises: checking and correcting the multiple feature data and removing repeated data (Suleiman et al. [0046] “In this stage, noise and redundancies in raw data will be filtered out”); establishing a statistical distribution model for a single feature data to find outliers (Suleiman et al. [0047] “a pre-processing engine 132 can […] can check for outliers (e.g., measurements, samples or readings that are deemed to be corrupt or deemed to be unrealistically excessive).”), performing clustering calculation and outlier detection for the multi-dimensional data to find out abnormal data or missing data (Suleiman et al. [0047] “In other cases outliers can be eliminated from further analysis. In some situations, the raw data is projected in terms of multiple dimensions.”), and repairing the data by averaging, interpolation, and extrapolation (Suleiman et al. [0047] “In some cases a pre-processing engine 132 can replace outliers by estimated or clamped or interpolated values.”).
While Kolb et al. mentions a process akin to extracting feature data, it does not go into detail on the level of the claims or specifically state use of an AI module. As such Kolb et al. does not teach obtaining a data extraction by an AI analysis module or wherein said extracting multiple feature data from multiple databases corresponding to the data extraction grammar comprises: establishing a virtual data set which contains mathematical operations among multiple feature data, clustering of multi-dimensional data, and unstructured data feature extraction; establishing multiple database tables for data connection; tagging different data; and extracting feature data.
Allan et al. teaches obtaining a data extraction by an AI analysis module (Allan et al. [0089] “a component of a system, such as, for example, a Data AI system, responsible for machine-learning and semantic related functions”); wherein said extracting multiple feature data from multiple databases corresponding to the data extraction grammar comprises: establishing a virtual data set which contains mathematical operations among multiple feature data (Allan et al. [0455] “services and patterns/templates can be updated to be performed based on information (e.g., a semantic action) identified in the metadata received through the foreign function interface. Thus, the system can be augmented with functionality through the foreign function interface”), clustering of multi-dimensional data (Allan et al. [0255] “to generate a cube from a given dataset or join it with dimensional tables, it is important to evaluate if the dataset meets the rules that define the cube functional type.”), and unstructured data feature extraction (Allan [0088] “the system supports a schema agnostic processing of all types of data (including for example, structured, semi-structured, or unstructured data)”); establishing multiple database tables for data connection (Allan et al. [0088] “a data structure comprising attributes (e.g., columns) […], and are stored as data components, such as, for example, tables, within a HUB. Datasets or entities can have relationships to other datasets or entities”); tagging different data (Allan et al. [0419] “a HUB 1 can act as a reference ontology, for use in type-tagging”); and extracting feature data (Allan et al. [0091] “Profiling: In accordance with an embodiment, the operation of extracting a sample of data from a HUB”).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Kolb et al. with Suleiman et al. and Allan et al. that in order to prevent noisy and/or unrepresentative data from producing an inaccurate answer they would combine the data preprocessing from Suleiman et al. and the AL feature extraction and processing from Allan et al. with the query analysis and answering system from Kolb et al.
Regarding claim 13, Kolb et al. teaches wherein said extracting multiple word functions from grouping databases that are preestablished comprises: extracting data forms, fields, schemas from the multiple feature databases and creating the word functions by cross-dimensional integration and depth feature extraction (Kolb et al. [0053] "FIG. 3 shows an example graph with representative node and edge types (inverse edges are not shown here). […] As shown, one edge type may be used between nodes of different types, in which case the search engine may return all the connected nodes, filter on certain node types, or separate results by node type. This allows the search to be ambiguous with regard to the node type to be returned.", Kolb et al. [0041] "In this database, the second objects are connected to the first objects rather than being part of it. This provides some independence and verification for the other objects. Thus, many objects can share or connect to other objects to garner evidence of relatedness to the search.").
In the field of NLP, "Cross-dimensional integration" is the practice of searching across multiple domains of interest for potential matches, which the multiple graphs of Kolb et al. permit. "Depth feature extraction" refers to the practice of using various sized n-grams as the basis for processing, in essence using different depths of the word tree when determining how to interpret the input. While varying sized n-grams is described above, Kolb et al. FIG 10A and FIG 10B have excellent demonstrations of this.
Regarding claim 14, Kolb et al. teaches further comprising classifying the multiple relevant words that are associated (Kolb et al. [0099] "A NER module looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assign the words to one or more known entities (Table 96), each with an entity confidence score. "). Kolb et al. classifies the input into many categories, most easily seen in FIG 10A.
Regarding claim 15, Kolb et al. teaches further comprising feeding back the multiple relevant words that are associated to the user (Kolb et al. [0053] "As shown, one edge type may be used between nodes of different types, in which case the search engine may return all the connected nodes, filter on certain node types, or separate results by node type."). Just as the applicant does, Kolb et al. returns multiple results deemed relevant to the user.
Regarding claim 17, Kolb et al. teaches wherein said processing the multiple feature data comprises performing integration, grouping, disassembly, prediction, association, tagging, and/or translation (Kolb et al. [0074] "The NLP may include pre-processing such as spell-correction, stemming, and tokenization into words or n-grams."). The general nature of the claim means pretty much any general basic input shuffling, such as the pre-processing done by Kolb et al. Tagging of the multiple feature data was discussed in remarks regarding claims 2-4.
Regarding claim 19, Kolb et al. teaches wherein said presenting the multiple feature data comprises: presenting at least one of charts, text and data according to user habits and data attributes (Kolb et al. [0127] "Display of a case study object may similarly be made by displaying the text from the document or a multi-media file (e.g. JPEG, MPEG, TIFF) for non-text samples.").
Regarding claim 20, Kolb et al. teaches further comprising recording operation history of the user and updating the multiple feature databases (Kolb et al. [0108] "the search engine compares the ambiguous candidate queries to previous queries which were not ambiguous or which were successfully disambiguated. The search engine may rank the current candidate queries based on the popularity of and similarity to the previous queries. Previous queries may be stored in a second data store, each previous query object comprising a popularity score, keywords used, the pattern of the query (data object types, connection types and their order in the text string) and the structure query.").
Kolb et al. uses previous queries to provide better results for subsequent searches. While this is indicative of an adaptive answer, there is no described instance of training the algorithm itself to shift. Thus, while this may describe a complex algorithm, it does not constitute a changing one.
Regarding claim 21, Kolb et al. teaches a system configured to implement the analysis method according to claim 11 (Kolb et al. [0042] “The present technology is implemented using computer systems and computer processing methods.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163